﻿
It is my pleasure to extend to you, Sir, the warm congratulations of my country on your election to the presidency of the current session of the General Assembly. Your election to this high office reflects the international community s appreciation of your outstanding abilities. I wish you success in conducting the affairs of this session.
Allow me also, Sir, to convey to your predecessor my country's deep appreciation of the wisdom and ability with which he presided over the work of the previous session.
Democracy is the best option of the peoples of the free world. Our Sudanese people has unanimously opted for democracy and adamantly clings to liberty. The Sudanese have experienced dictatorship and military rule at first hand.
It is a source of pride for me to be able to state that my country has now succeeded in building a number of multilateralist democratic institutions. Our belief in political democracy must of necessity lead to the democratisation of our country's economic and social life. Thus the fabric of democratic rule would become whole. It is for this reason that the Sudan strives after economic and social development. This is no easy task in a country as vast as ours which, as a third world country suffers from the accumulated problems of the past and the present, which beset its endeavours vis-à-vis the challenges of the future.
The nascent democratic experience in Sudan faces numerous internal and external challenges. Therefore, it needs the support of all the democratic forces of the world. Experience has shown that the developing nations can find it beyond their reach to tread the path of democracy in the face of the difficult problems which stand in their way.
My country is a case in point. Only the concerted efforts of the international  community represented by the United Nations system and friendly countries, threw us a lifeline when we faced the horror of famine. The problems facing my country are the following: first, the problem of drought and desertification. This is one of the most dangerous threats to life for man and animal alike in the continent of Africa to which the Sudan belongs. It is a deadly threat because it begets famine and its attendant miseries. Therefore, it calls for regional and international co-operation in the study of its root causes and practicable preventive measures. It also calls for the provision of the material and technical means that would make possible the study and the development of such measures. In this respect, my country commends the efforts of the United Nations and its specialized agencies and calls for the continued assistance of the entire international community.
Secondly, the refugee problem. For more than three decades now, Sudan has become the recipient of ever increasing numbers of refugees. It has adopted a constantly hospitable policy vis-à-vis this problem. This was only natural in the case of a country with its deeply rooted traditions of hospitality and a strong commitment to the relevant regional and international instruments. However, the influx of refugees is on the increase, especially in the eastern, western and southern areas of the country. Refugees now constitute more than 10 per cent of the total population of the country. Obviously, this has created excessive pressures which the country's economic and human capabilities cannot withstand.
While the Sudan fully abides by the principle of non-interference in the internal affairs of its neighbours, it favours the voluntary return of the refugees to their countries of origin. The Sudan will spare no effort in seeking appropriate ways and means to achieve the national reconciliation which would ensure the voluntary return of the refugees to their countries. In the meantime,   is necessary to organize the refugee situation in such a way as to ensure their safety, and provide them with the necessary health and educational facilities without overburdening the country's means or jeopardizing the security and Well-being of Sudanese society.
While we deeply appreciate the support of the international community in this connection  my delegation looks forward to more efforts being made to find lasting solutions to the root causes of the refugee problem and to step up the relief operations.
In this connection, Sudan welcomes all missions dispatched by the world body. We also highly commend the report of the specialized inter-agency mission which visited Sudan last year and warmly welcome the mission now assessing our country's needs in relation to the refugee problem. Sudan also sets great store by the implementation of all the recommendations relating to the linkage of relief assistance to development efforts in the refugee areas.
In the context of the collective responsibility of the international community in addressing the problem of refugees, my delegation wishes to give notice that we all face an extremely grave situation which will deteriorate further unless all the United Nations resolutions and recommendations relating to the refugees are fully and urgently implemented.
The third problem facing my country is that of indebtedness. The present democratic Government in the Sudan inherited, among other problems, a heavy burden of external debts which were incurred, on the one hand, as a result of the reckless policies of the deposed military regime and, on the other, because of the worsening of the acute international economic crisis. The cost of debt servicing now exceeds our export earnings. 
Sudan, like other less developed nations, is unable to strike a balance between the repayment of its debts and the continued provision of urgently necessary and basic services to its people. The debt situation, in our view, calls for mote concerted efforts on the part of the international community and the immediate development of creative remedial solutions. It also calls for new and more concessional repayment and rescheduling over more extended periods of time, with longer grace periods.
In this context, my delegation welcomes the positive signs which indicate the earnestness of the international community in seeking a solution to the debt problem. We welcome also the final statement of the recent Venice summit of the Western industrialized countries. We sincerely hope that those intentions will be translated into practical, positive steps. Together with other African countries, my delegation calls for the convening of an international conference to consider the ever-escalating problem of African indebtedness.
The current world economic situation continues to affect adversely the economies of many countries of the world, particularly in Africa. Those are countries which face deteriorating conditions that make it extremely difficult even to think of formulating plans of economic and social development. Lack of foreign exchange is not the primary difficulty in that respect. In many instances it is the inability to provide the local components required for the implementation of development plans that is the greatest difficulty. 
By the end of this decade, all the countries of the world, regardless of wealth, will face grim prospects that will threaten their very existence, unless North and South join hands and co-operate in all economic areas. Such concerted efforts will require greater sacrifices and concessions on the part of the developed nations and more diligence on the part of the developing nations in putting their house in order and redressing their administrative and financial infrastructure to eliminate shortcomings and adverse elements.
We have continued to call  from this rostrum and in other forums, for the sort of genuine and effective international interdependence that would meet all our needs. Our world has become so compact and interdependent as to make all its small nations vulnerable to the repercussions of any policy decision by any of the industrialized countries.
We remain convinced that a proper formula for addressing economic backwardness and the problems of development will never be achieved under the existing inequitable international economic order. An equitable formula is essential if we are to protect the rights of producers of primary commodities and make them compatible with the interests of the manufacturers.
The hope of a new international economic order, though distant, still seduces the peoples of the third world. None the less, we concede that it is incumbent upon our Governments to rationalize their economic and fiscal policies. In this respect, we wish to put it on record that many African Governments have taken considerable steps towards the achievement of that goal in line with the resolutions of the African Steering Committee. However, the African attempts at rationalization have not been matched by a parallel attempt at economic rescue. While the returns on our commodities have slumped, the costs of agriculture inputs and other manufactured goods have soared. Aid has dried up, our export earnings have fallen. We are indeed caught in a vicious circle.
The United Nations was created primarily to maintain international peace, ensure security, bring about international co-operation in the economic and social fields, foster the principles of good-neighbourliness, resolve disputes by peaceful means and ensure non-interference by any State in the internal affairs of others. We have acted to translate those lofty purposes and principles into guidelines in the conduct o£ our foreign policy and our relations with our neighbours and the other countries of the world.
It is the duty of Members of the United Nations to demonstrate the Organization's credibility and reaffirm its world role. We can do that by showing respect for the spirit and the letter of the Charter, applying its principles and adhering to them in coping with international problems. Non-compliance with the provisions of the Charter, the partisan, self-seeking approach of some countries at the expense of the international community's interests and the tendency of certain States to bypass the United Nations in dealing with disputes constitute, in our opinion, an infringement of the commitments of Member States with regard to the Organization and a retreat from what the world had agreed upon when this Organization was created.
The achievements of the United Nations are a source of pride to us all. We believe that this is the view of all Member States. However, there are evident shortcomings. The Organization is still unable to ensure independence and sovereignty for the Palestinian people on their native soil. It has failed to achieve the independence of Namibia. It has failed to put an end to the heinous policies of apartheid practised by the white minority in South Africa. And it has failed to curb the nuclear and conventional arms races.
The United Nations continues to face a naked challenge in the Middle East. The situation there is deteriorating. The adoption of yet more resolutions to be added to those already on the records of the Organization would no longer be useful. The dimensions and origins of this question are clear enough. The international community is well aware that peace in the Middle East cannot be achieved without justice. The Organization's resolutions state that quite clearly. The Palestinian question is the crux of the conflict in the Middle East and its root cause. There can be no peace in the Middle East without Israel's total and unconditional withdrawal from all the Arab territories it has occupied since 1967f including Al-Quds Al-Sharif# that is# the Holy City of Jerusalem.
Israel's continued disregard of United Nations resolutions, its contempt for the international consensus and its persistent and flagrant violation of the Charter are, in our view, the cause of the deteriorating situation in the region.
In view of all this, we reaffirm once more the importance of convening an international conference on peace in the Middle Last, in accordance with the 1983 Geneva Declaration on Palestine, endorsed by this Assembly. The international conference should be held under the auspices of the United Nations, with the participation of the Palestine Liberation Organization the sole, legitimate representative of the Palestinian people.
My country watches with sorrow and anxiety the Iran-Iraq war, which has entered its eighth year. That war has exacted a heavy toll in lives and resources of the two countries, with which we have close spiritual and historical ties. The developments arising from that conflict have created a new situation fraught with danger for the security of the region and the peace of the world. My delegation commends Security Council resolution 598 (1987), which is proof enough of the wish of the international community to see an immediate end to the conflict. We also commend the efforts of the Secretary-General towards the implementation of Security Council resolution 598 (1987), and hope that he will continue his mission of good offices and achieve a comprehensive and honourable settlement to this protracted dispute.
Many years have passed since the international community voiced its first unequivocal condemnation of the abhorrent crime of apartheid practised by the racist minority in South Africa. None the less, the racist Pretoria regime continues to defy the international will, and ignore the world Organization's resolutions, following the lead of its twin, the Zionist entity in Israel.
The overwhelming majority of the people of South Africa are still deprived of their basic human rights and subjected to the most brutal measures of oppression and racial violence. From this podium, we salute the struggle of the South African people and laud their just cause. We reiterate our unflinching support for their just revolution under the leadership of the African National Congress of South Africa and the Pan Africanist Congress of Azania. We also reiterate our conviction that the dismantling of the abhorrent system of apartheid and the realization of the aspirations of the African majority in South Africa can be achieved only through the cornering of the Pretoria regime and imposition of a total embargo and comprehensive sanctions against it under Chapter VII of the United Nations Charter. The world is duty-bound to undertake further concerted action in support of the just struggle of the people of South Africa in order to bring about the long awaited change in that part of the African continent. 
The international community has reiterated often enough its condemnation of the racist regime's continued illegal occupation of Namibia and its plundering of the wealth of that Territory. All the African States agree that there must be a peaceful democratic solution to this problem. However, the manoeuvres of the racist regime continue to obstruct and thwart every effort aimed at achieving a just and lasting peace. It should be emphasized here that the only acceptable framework for a comprehensive, urgent and peaceful settlement of this problem is Security Council resolution 435 (1978), Until such time as that resolution is implemented, there is no alternative but to support the struggle of the people of Namibia under the leadership of the South West Africa People's Organization until the attainment of full Namibian independence and sovereignty over its entire territory. We therefore call upon all peace-loving nations to continue to support that people's just struggle for liberation.
We listened attentively to the statement of the delegation of the Democratic Republic of Afghanistan, which gave details concerning the policy of national reconciliation recently declared by the government of Afghanistan and its new intention to make Afghanistan an independent non-aligned country. We are of the view that unless all foreign troops are withdrawn from all Afghan territory, realization of the aspirations of the Afghan people to national reconciliation, complete independence and non-alignment will remain remote.
We share the view that national reconciliation is but another facet of peaceful coexistence, a principle which we have embraced as a guiding light for our policy. Such national reconciliation, in Afghanistan or in Kampuchea, cannot be achieved without the total withdrawal of all foreign forces from those countries. Withdrawal would be the starting-point and the essential springboard for national reconciliation. 

The arms race has pushed all nations, especially those in possession of huge arsenals, to the brink of a very dangerous situation and has caused them to manufacture ever increasing quantities of new, more lethal weapons. Like other developing countries, my country looks with anxiety and alarm upon the vast resources being squandered on nuclear and conventional armaments at a time when millions in Africa and the rest of the third world are dying of hunger and millions are suffering from disease, poverty and ignorance.
In recent years, the arms race has sucked in certain developing countries under the pressure of regional conflicts. The acquisition of weapons by those countries has placed a heavy burden on their resources, hampered their development programmes, put them deeper in debt and exacerbated their economic problems.
Despite all this, we feel heartened by the initial agreement in principle between the United States of America and the Soviet Union on the elimination of short-range and medium-range nuclear missiles in Europe. We hope that this significant step will be followed by further steps towards the cessation of the arras race.
We hope too that the Conference on Disarmament will be able to formulate a comprehensive test-ban treaty that would prohibit nuclear testing in the atmosphere, underground and under water. The conclusion of such an agreement is a prerequisite for an end to vertical and horizontal nuclear proliferation.
The International Conference on the Relationship between Disarmament and Development, which recently concluded its deliberations here in New York, was a landmark; it affirmed the principles of multilateralism in disarmament negotiations, and highlighted the link between disarmament and development. For the first time in the history of international relations, the Conference succeeded by promoting acceptance of the principle of trade and development. The very fact that it was possible to convene the Conference sent a strong message to the major Powers that disarmament negotiations are no longer the preserve of nuclear Powers. The Conference recognized too that non-military threats are among the dangers facing regional and international peace and security.
Although the final document of the Conference was adopted by consensus, it fell short of the hopes and aspirations of developing countries, which are the prime victims of the arms race and of its negative impact upon their security and their social and economic development. Nevertheless, my delegation sees in the Conference a beginning of a long path which may lead to success if we show the resolve to affirm the principle of collective security, as envisioned by the Charter. 
In conclusion and notwithstanding the foregoing, we meet at the forty-second session in hope and optimism. We feel optimism because the international Organization has restored its credibility and regained its ability to cope with hotbeds of tension and solve conflicts between its Members forcefully and with firm perseverance, and because Member States have recognized that the obnoxious system of apartheid cannot be reformed and must be eradicated, and the major Members of this Organization have begun the march towards disarmament. Another reason for optimism is that the international community has highlighted the grave and imminent dangers that threaten our world. Moreover, there is growing progress regarding the peace initiatives in Central America, and constructive bilateral and multilateral consultations are now under way to solve the critical situation in Angola, which could accelerate the attainment of complete independence for Namibia. It is our earnest hope that this optimism will prove justified.
